IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE        §
 PETITION OF KEINO CHRICHLOW § No. 269, 2019
 FOR A WRIT OF MANDAMUS      §
                             §

                            Submitted:    July 12, 2019
                             Decided:     September 16, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

       Upon consideration of the petition for an extraordinary writ of mandamus

and the State’s answer and motion to dismiss, it appears to the Court that:

       (1)    The petitioner, Keino Chrichlow, seeks to invoke the original

jurisdiction of this Court, under Supreme Court Rule 43, to issue a writ of

mandamus to compel the Superior Court to grant him a new trial. We conclude that

the petition is without merit and must therefore be denied.

       (2)    The record reflects that, in June 2007, a Superior Court jury found

Chrichlow guilty of sixteen counts of first degree robbery, two counts of possession

of a firearm during the commission of a felony, and one count of second degree

conspiracy. The convictions stemmed from an orchestrated bank robbery in which

Chrichlow and his co-defendants, Andre Bridgers and Craig Hunter, participated.

Bridgers directed the robbery, Hunter held the bank customers at gunpoint, and

Chrichlow drove the getaway vehicle.

       (3)    Post-trial and pre-sentencing, Chrichlow and Bridgers moved for

judgment of acquittal, arguing that, as a matter of law, threatening bystanders while
taking money from a bank and its employees did not support a separate robbery

count for each person so threatened. On October 19, 2007, the Superior Court

granted the motion in part, holding that “someone who is merely a threatened

bystander has not been robbed.”1 Accordingly, the Superior Court reduced the nine

first degree robbery convictions relating to the bystanders to convictions for the

lesser-included offense of aggravating menacing.

          (4)      The Superior Court also considered the question of whether the

robbery convictions relating to two bank employees—Carmela Gleason, whom

Bridgers forced to order the tellers to leave their stations in order to facilitate the

robbery, and Andrew Kirk, whom Bridgers ordered out of his office and frog-

marched across the bank to where Hunter was holding the customers at bay—were

legally sound. Ultimately, the court decided that “it is reasonably possible that had

the jury been instructed more precisely as to Gleason and Kirk, it would have found

[Chrichlow and Bridgers] guilty of aggravating menacing, not robbery.”2 The court

gave the State the option of asking for a new trial on the robbery charges involving

Gleason and Kirk or stipulating to the Superior Court’s order’s entry, thus

preserving the State’s right to appeal the court’s order. If the State opted to stipulate

to the order’s entry, the court would reduce the robbery convictions involving

Gleason and Kirk to aggravating menacing.


1
 State v. Bridgers, 988 A.2d 939, 944 (Del. Super. 2007), aff’d 2009 WL 824536 (Del.
Mar. 30, 2009).
2
    Id., at 945.


                                            2
         (5)     By way of letter dated October 26, 2007, the State indicated it would

not be seeking a new trial on the Gleason and Kirk robbery charges. The case

proceeded to sentencing and, in accordance with the Superior Court’s October 19,

2017 order, Chrichlow was sentenced on five counts of first degree robbery, eleven

counts of aggravated menacing, two counts of possession of a firearm during the

commission of a felony, and one count of second degree conspiracy.

         (6)     This Court has authority to issue a writ of mandamus when the

petitioner can demonstrate he has a clear right to the performance of a duty, that no

other adequate legal remedy is available, and that the trial court arbitrarily failed or

refused to perform its duty.3 When invoking this Court’s original jurisdiction to

issue extraordinary relief, the burden is on the petitioner to establish clear

entitlement to that relief and that no other adequate remedy is available.4

         (7)     There is no basis for the issuance of a writ of mandamus in this case.

The Superior Court never ordered a new trial. While the court held Chrichlow was

entitled to a new trial as to the victims Gleason and Kirk because it was possible the

jury would have found him guilty of aggravating menacing—as opposed to

robbery—if more precisely instructed, the court offered the State the option to

stipulate to the court’s entry of a reduction of those convictions to aggravated

menacing.       The State so opted and Chrichlow was sentenced accordingly.

Chrichlow has not shown that the Superior Court arbitrarily failed or refused to


3
    In re Bordley, 545 A.2d 619, 620 (Del. 1988).
4
    In re Wittrock, 649 A.2d 1053, 1054 (Del. 1994).


                                              3
perform a duty owed to him, or that he was without an adequate remedy to address

the claim he raises in his mandamus petition.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to dismiss is

GRANTED. Chrichlow’s petition for the issuance of a writ of mandamus is

DISMISSED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                         Justice




                                         4